        Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


PROJECT FOR PRIVACY AND
SURVEILLANCE ACCOUNTABILITY,
INC.,
1101 Connecticut Ave. NW, Ste. 450
Washington, DC 20036,
                     Plaintiff,
                                                   COMPLAINT
           v.

OFFICE OF THE DIRECTOR OF
                                                    1:21-cv-1217
NATIONAL INTELLIGENCE,
Washington, DC 20511,

UNITED STATES DEPARTMENT OF
JUSTICE,
950 Pennsylvania Avenue, NW
Washington, DC 20530,

NATIONAL SECURITY AGENCY,
9800 Savage Road
Fort Meade, MD 20755,

CENTRAL INTELLIGENCE AGENCY,
Washington, D.C. 20505,

UNITED STATES DEPARTMENT OF
STATE,
2201 C Street NW
Washington, DC 20520,

NATIONAL ARCHIVES AND RECORDS
ADMINISTRATION,
8601 Adelphi Road, Room 3110
College Park, MD 20740,


                      Defendants.
           Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 2 of 16




                                    Introduction

      1.     This Freedom of Information Act (FOIA) suit seeks records from

Defendants the Office of the Director of National Intelligence, the United States

Department of Justice, the National Security Agency, the Central Intelligence

Agency, the United States Department of State, and the National Archives and

Records Administration. See 5 U.S.C. § 552. These records and the information they

contain are necessary to answer a question of national significance: Whether and how

the U.S. intelligence community complies with the limitations Executive Order 13526

(EO 13526) imposes on classification decisions.

      2.     To answer this pressing question more fully, the Project for Privacy and

Surveillance Accountability, Inc. (“PPSA”), the Plaintiff in this action, sent identical

FOIA requests to each of the Defendants on September 28, 2020. But it has not

received a substantive response from any of the agencies as required by law. PPSA

brings suit to compel that response.

                              Jurisdiction and Venue

      3.     This Court has both subject matter jurisdiction over this action and

personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) and 28

U.S.C. § 1331. It may grant declaratory relief pursuant to 28 U.S.C. § 2201, et seq.,

and award costs and attorneys’ fees pursuant to 28 U.S.C. § 2412 and 5 U.S.C.

§ 552(a)(4)(E).

      4.     Venue lies in this District under 5 U.S.C. § 552(a)(4)(B).




                                           2
               Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 3 of 16




                                        Parties

       5.       Plaintiff PPSA is a Delaware non-profit corporation with its principal

place of business in Washington, DC. As part of its mission, PPSA advocates for

greater privacy and civil liberty protections from government surveillance, and seeks

to hold such programs accountable to constitutional, statutory, and other legal

limitations.

       6.       Defendant Office of the Director of National Intelligence (ODNI) is, as

its name suggests, the office of the Director of National Intelligence. The Director is a

cabinet-level position within the Executive Branch. The ODNI has possession,

custody, and control of records to which Plaintiff seeks access.

       7.       Defendant the Department of Justice (DOJ) is a Department of the

Executive Branch of the United States Government. The DOJ has possession, custody,

and control of records to which Plaintiff seeks access. Additionally, the Federal Bureau

of Investigation (FBI) is an agency within Defendant DOJ. The FBI has possession,

custody, and control of records to which Plaintiff seeks access.

       8.       Defendant National Security Agency (NSA) is an agency within the

Department of Defense within the Executive Branch. The NSA has possession,

custody, and control of records to which Plaintiff seeks access.

       9.       Defendant Central Intelligence Agency (CIA) is an agency of the

Executive Branch. The CIA has possession, custody, and control of records to which

Plaintiff seeks access.




                                            3
               Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 4 of 16




         10.    Defendant the Department of State (State Department) is a Department

of the Executive Branch. The State Department has possession, custody, and control

of records to which Plaintiff seeks access.

         11.    Defendant National Archives and Records Administration (NARA) is an

agency within the Executive Branch. The NARA has possession, custody, and control

of records to which Plaintiff seeks access.

                                          Facts

         12.    FOIA requires federal agencies, including Defendants, to “promptly”

release agency records upon request to any member of the public. 5 U.S.C. § 552(a)(3);

see also 5 U.S.C. § 552(f)(1) (definition of agency). If the records fall under a statutory

exemption or are excluded from FOIA, the agency may deny the request. See 5 U.S.C.

§ 552(b)(1)-(9) (exemptions); id. § 552(c)(1)-(3) (exclusions).

         13.     Plaintiff’s requests in this case concern records, in the Defendants’

possession, showing the U.S intelligence community’s compliance with Sections 1.7

and 1.8 of EO 13526.1 Section 1.7 imposes certain prohibitions and limitations on the

classification of national security information, including by prohibiting classification

to “conceal violations of law, inefficiency, or administrative error,” or to “prevent

embarrassment to a person, organization, or agency.” Exec. Order No. 13526 § 1.7.

Section 1.8 requires agencies to “establish procedures under which authorized

holders of information, including authorized holders outside the classifying agency,




1
    Exec. Order No. 13526, 75 Fed. Reg. 707 (Dec. 29, 2009).


                                              4
             Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 5 of 16




are encouraged and expected to challenge the classification of information that they

believe is improperly classified or unclassified.” Id. at § 1.8.

       14.     Section 6.1(b) of EO 13526 defines an “Agency” to mean, among other

things, both an “Executive agency” as defined by 5 U.S.C. 105 and “any other entity

within the executive branch that comes into the possession of classified information.”

As executive branch members of the U.S. intelligence community, each of the DOJ,

ODNI, NSA, CIA, and State Department is thus an “agency” under EO 13526.

Moreover, EO 13526 expressly acknowledges that NARA also comes into possession

of classified records. See, e.g., Exec. Order No. 13526 § 3.4(b) (mentioning NARA’s custody

and treatment of classified records); id. at § 3.7 (creating a National Declassification Center

within NARA). Hence, all Defendants are agencies within the meaning of EO 13526, and are

thus governed by its provisions.

       15.     Section 1.3 of EO 13526 gives classification authority to agency heads

and their delegatees. Exec. Order No. 13526 § 1.3. Further, Sections 1.7 and 1.8 of EO

13526 both govern the conduct of “agency head[s]” and “senior agency official[s],” including

in the exercise of their classification authority and in the mandatory creation of procedures

to challenge classification decisions. Id. at §§ 1.7, 1.8. It necessarily follows that each of the

Defendant agencies, in their compliance with the legal limitations and mandates of Sections

1.7 and 1.8, must have in their possession agency records at least mentioning those two

sections.

                    Plaintiff’s efforts to obtain records via FOIA

       16.     Plaintiff has attempted to obtain records from each of the Defendants—

and the Federal Bureau of Investigation, a part of Defendant Department of Justice—



                                                5
             Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 6 of 16




via FOIA. As described more fully below, plaintiff sought from all Defendants any

records mentioning either of Section 1.7 or Section 1.8 of EO 13526.

            Office of Director of National Intelligence

      17.     On September 28, 2020, Plaintiff sent a letter, attached to this

complaint as Exhibit A, to the FOIA office of Defendant ODNI. The letter requested:

         1. All agency records mentioning either EO 13526 § 1.7 or any
      subsection thereof; and
         2. All agency records mentioning either EO 13526 § 1.8 or any
      subsection thereof.

The letter specified that the date range for responsive materials encompassed those

either created, altered, sent, or received between December 29, 2009 and September

25, 2020.

      18.     By letter dated October 6, 2020 (Exhibit B), the ODNI advised Plaintiff

that its FOIA request had been received on October 5, 2020.

      19.      Initially the ODNI told Plaintiff, by letter dated October 15, 2020

(Exhibit C), that it would not be able to conduct a search because Plaintiff’s FOIA

request (assigned tracking number DF-2021-00004) “d[id] not reasonably describe the

records sought.” Plaintiff responded by letter dated October 28, 2020 (Exhibit D),

showing the ODNI’s initial determination to be contrary to existing law.

Consequently, on October 30, 2020, the ODNI sent Plaintiff’s counsel an email

(Exhibit E) confirming that the ODNI would “proceed with the request as currently

worded.”

      20.     As of the date of this complaint, the ODNI has failed to: (i) produce the

requested records or demonstrate that the requested records are lawfully exempt


                                           6
             Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 7 of 16




from production; (ii) notify Plaintiff of the scope of any responsive records the ODNI

intends to produce or withhold and the reasons for any withholdings; or (iii) inform

Plaintiff that it may appeal any adequately specific adverse determinations.

      21.     Although more than thirty business days have passed since the ODNI

received Plaintiff’s FOIA request, the ODNI has not notified Plaintiff as to whether

it will fully comply with that request. Thus, under 5 U.S.C. § 552(a)(6)(A) and 5 U.S.C.

§ 552(a)(6)(C), Plaintiff has exhausted the applicable administrative remedies.

      22.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the ODNI has wrongfully withheld them.

            U.S. Department of Justice

      23.     On September 28, 2020, Plaintiff sent a letter, attached to this

complaint as Exhibit F, to Defendant Department of Justice’s FOIA office. The letter

requested:

        1. All agency records mentioning either EO 13526 § 1.7 or any
      subsection thereof; and
         2. All agency records mentioning either EO 13526 § 1.8 or any
      subsection thereof.

The letter specified that the date range for responsive materials encompassed those

either created, altered, sent, or received between December 29, 2009 and September

25, 2020.

      24.     By letter dated November 13, 2020 (Exhibit G), the DOJ advised

Plaintiff that its FOIA request (assigned tracking number FOIA-2021-02502) had

been received on October 13, 2020, would “require a search in and/or consultation

with another Office,” and would be “processed as soon as possible.”


                                           7
             Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 8 of 16




      25.     As of the date of this complaint, the DOJ has failed to: (i) produce the

requested records or demonstrate that the requested records are lawfully exempt

from production; (ii) notify Plaintiff of the scope of any responsive records the DOJ

intends to produce or withhold and the reasons for any withholdings; or (iii) inform

Plaintiff that it may appeal any adequately specific adverse determinations.

      26.     Although more than thirty business days have passed since the DOJ

received Plaintiff’s FOIA request, the DOJ has not notified Plaintiff as to whether it

will fully comply with that request. Thus, under 5 U.S.C. § 552(a)(6)(A) and 5 U.S.C.

§ 552(a)(6)(C), Plaintiff has exhausted the applicable administrative remedies.

      27.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the DOJ has wrongfully withheld them.

            National Security Agency

      28.     On September 28, 2020, Plaintiff sent a letter, attached to this

complaint as Exhibit H, to Defendant NSA’s FOIA office. The letter requested:

         1. All agency records mentioning either EO 13526 § 1.7 or any
      subsection thereof; and

         2. All agency records mentioning either EO 13526 § 1.8 or any
      subsection thereof.

      29.     By letter dated October 8, 2020 (Exhibit I), the NSA advised Plaintiff

that its FOIA request had been received on October 1, 2020 and assigned tracking

number 110449.

      30.     As of the date of this complaint, the NSA has failed to: (i) produce the

requested records or demonstrate that the requested records are lawfully exempt

from production; (ii) notify Plaintiff of the scope of any responsive records the NSA


                                          8
             Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 9 of 16




intends to produce or withhold and the reasons for any withholdings; or (iii) inform

Plaintiff that it may appeal any adequately specific adverse determinations.

      31.     Although more than thirty business days have passed since the NSA

received Plaintiff’s FOIA request, the NSA has not notified Plaintiff as to whether it

will fully comply with that request. Thus, under 5 U.S.C. § 552(a)(6)(A) and 5 U.S.C.

§ 552(a)(6)(C), Plaintiff has exhausted the applicable administrative remedies.

      32.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the NSA has wrongfully withheld them.

            Federal Bureau of Investigation

      33.     On September 28, 2020, Plaintiff sent a letter, attached to this

complaint as Exhibit J, to the FBI’s FOIA office. The letter requested:

         1. All agency records mentioning either EO 13526 § 1.7 or any
      subsection thereof; and

         2. All agency records mentioning either EO 13526 § 1.8 or any
      subsection thereof.

      34.     By two letters dated October 9, 2020, the FBI advised Plaintiff that its

FOIA request (assigned tracking number NFP-124094) had been denied for

insufficient detail. (Exhibit K).

      35.     Plaintiff timely appealed its request on January 5, 2021. (Exhibit L). By

letter dated January 6, 2021, the DOJ Office of Information Policy (OIP)

acknowledged receipt of that appeal (assigned tracking number A-2021-00728) on

January 5, 2021. (Exhibit M). By letter dated April 2, 2021 (Exhibit N)—more than

twenty business days after receipt of PPSA’s appeal—the OIP denied the appeal.

Thus, under 5 U.S.C. § 552(a)(6)(A) and 5 U.S.C. § 552(a)(6)(C), Plaintiff has


                                           9
            Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 10 of 16




exhausted the applicable administrative remedies. See Spannaus v. U.S. Dep’t of

Justice, 824 F.2d 52, 59 (D.C. Cir. 1987) (agency’s failure to respond to administrative

appeal within statutory deadline resulted in constructive exhaustion at that time,

despite subsequent disposition of that appeal).

      36.     As of the date of this complaint, the FBI has failed to produce the

requested records or demonstrate, on appeal, that the requested records are lawfully

exempt from production.

      37.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the FBI has wrongfully withheld them.

            Central Intelligence Agency

      38.     On September 28, 2020, Plaintiff sent a letter, attached to this

complaint as Exhibit O, to Defendant CIA’s FOIA office. The letter requested:

         1. All agency records mentioning either EO 13526 § 1.7 or any
      subsection thereof; and

         2. All agency records mentioning either EO 13526 § 1.8 or any
      subsection thereof.

      39.     By letter dated November 17, 2020 (Exhibit P), the CIA advised Plaintiff

that its FOIA request (assigned tracking number F-2020-02333) had been received

on September 30, 2020, but that the CIA’s “record systems [we]re not configured in a

way that would allow [the CIA] to perform a search reasonably calculated to lead to

responsive records without an unreasonable effort.” However, the CIA letter proposed

modifying PPSA’s original request to perform a closely related search for “records on

or about EO 13526, sections 1.7 or 1.8.” By letter dated December 15, 2020 (Exhibit

Q), PPSA agreed to that modified search.


                                          10
            Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 11 of 16




      40.     As of the date of this complaint, the CIA has failed to: (i) produce the

requested records or demonstrate that the requested records are lawfully exempt

from production; (ii) notify Plaintiff of the scope of any responsive records the CIA

intends to produce or withhold and the reasons for any withholdings; or (iii) inform

Plaintiff that he may appeal any adequately specific adverse determinations.

      41.     Although more than thirty business days have passed since the CIA

received both Plaintiff’s original FOIA request and Plaintiff’’s agreement to the CIA’s

proposed modified search, the CIA has not notified Plaintiff as to whether it will fully

comply with that request. Thus, under 5 U.S.C. § 552(a)(6)(A) and 5 U.S.C. §

552(a)(6)(C), Plaintiff has exhausted the applicable administrative remedies.

      42.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the CIA has wrongfully withheld them.

            U.S. Department of State

      43.     On September 28, 2020, Plaintiff sent a letter, attached to this

complaint as Exhibit R, to Defendant State Department’s FOIA office. The letter

requested:

        1. All agency records mentioning either EO 13526 § 1.7 or any
      subsection thereof; and

         2. All agency records mentioning either EO 13526 § 1.8 or any
      subsection thereof.

      44.     By letter dated October 14, 2020, the State Department advised Plaintiff

that its FOIA request (assigned tracking number F-2021-00196) had been denied,

claiming that the request did not reasonably describe the records sought. (Exhibit S).




                                          11
             Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 12 of 16




       45.     Plaintiff timely appealed its request on January 7, 2021. (Exhibit T). By

letter dated February 25, 2021, the State Department acknowledged receipt of that

appeal (assigned tracking number A-2021-00182). (Exhibit U). By letter dated March

2, 2021 (Exhibit V)—more than twenty business days after receipt of PPSA’s appeal—

the State Department denied the appeal. Thus, under 5 U.S.C. § 552(a)(6)(A) and 5

U.S.C. § 552(a)(6)(C), Plaintiff has exhausted the applicable administrative remedies.

See Spannaus, 824 F.2d at 59 (failure to respond to administrative appeal within

statutory deadline resulted in constructive exhaustion at that time).

       46.     As of the date of this complaint, the State Department has failed to

produce the requested records or demonstrate, on appeal, that the requested records

are lawfully exempt from production.

       47.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the State Department has wrongfully withheld them.

             National Archives and Records Administration

       48.     On September 28, 2020, Plaintiff sent a letter, attached to this

complaint as Exhibit W, to Defendant NARA’s FOIA office. The letter requested:

          1. All agency records mentioning either EO 13526 § 1.7 or any
       subsection thereof; and

          2. All agency records mentioning either EO 13526 § 1.8 or any
       subsection thereof.

       49.     By letter dated October 6, 2020 (Exhibit X), the NARA advised Plaintiff

that its FOIA request had been received on October 2, 2020 and assigned the

following tracking numbers: NGC21-003 (internal), and NARA-NGC-2021-000007

(online).


                                           12
            Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 13 of 16




      50.     As of the date of this complaint, the NARA has failed to: (i) produce the

requested records or demonstrate that the requested records are lawfully exempt

from production; (ii) notify Plaintiff of the scope of any responsive records the NARA

intends to produce or withhold and the reasons for any withholdings; or (iii) inform

Plaintiff that it may appeal any adequately specific adverse determinations.

      51.     Although more than thirty business days have passed since the NARA

received Plaintiff’s FOIA request, the NARA has not notified Plaintiff as to whether

it will fully comply with that request. Thus, under 5 U.S.C. § 552(a)(6)(A) and 5 U.S.C.

§ 552(a)(6)(C), Plaintiff has exhausted the applicable administrative remedies.

      52.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the NARA has wrongfully withheld them.




                                          13
              Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 14 of 16




                      Count One: Freedom of Information Act

 Defendants are required to disclose all non-exempt records responsive to
             Plaintiff’s Freedom of Information Act requests

        53.     Plaintiff hereby incorporates by reference all preceding paragraphs of

this Complaint.

        54.     FOIA’s administrative exhaustion requirement required Defendants to

determine whether to comply with Plaintiff’s requests within the time limits set by

FOIA—namely, within twenty business days or, in “unusual circumstances,” within

thirty business days. 5 U.S.C. § 552(a)(6)(A)–(B). Accordingly, the following

Defendants’ determinations were due, at the latest, on: November 16, 2020 (NSA);

November 17, 2020 (NARA); November 18, 2020 (ODNI); and November 25, 2020

(DOJ). Counting from the date it received Plaintiff’s original request, the CIA’s

determination was due, at the latest, on November 13, 2020; however, even counting

from December 15, 2020, the date Plaintiff agreed to the CIA’s proposed modified

search, the CIA’s determination was still due, at the latest, on or about February 2,

2021.

        55.     At a minimum, Defendants were obligated to: (i) gather and review the

requested records; (ii) determine and communicate to Plaintiff the scope of any

responsive records Defendants intended to produce or withhold and the reasons for

any withholdings; and (iii) inform Plaintiff that it may appeal any adequately specific

adverse determinations. See, e.g., Citizens for Responsibility and Ethics in

Washington v. Federal Election Commission, 711 F.3d 180, 188-89 (D.C. Cir. 2013).




                                           14
             Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 15 of 16




       56.     With respect to the Plaintiffs’ FOIA requests noted above, Defendants

did not perform any of the required activities by the applicable statutory deadlines.

       57.     With respect to the two administrative appeals, the OIP and State

Department both failed to evaluate Plaintiff’s appeals within twenty business days.

Although the OIP ultimately denied Plaintiff’s FBI appeal on April 2, 2021, its

response was due on approximately February 4, resulting in the constructive

exhaustion of Plaintiff’s administrative remedies at that time. Likewise, although the

State Department denied Plaintiff’s appeal on March 2, 2021, its response was due

on approximately February 8, resulting in constructive exhaustion at that time. See

Spannaus, 824 F.2d at 59 (failure to respond to administrative appeal within

statutory deadline resulted in constructive exhaustion at that time).

       58.     Consequently, Plaintiff is deemed to have exhausted its administrative

appeal remedies. 5 U.S.C. § 552(a)(6)(A), (C)(i), (ii).

       59. Defendants’ failure to release responsive non-exempt records violates

FOIA, 5 U.S.C. § 522(a)(3)(A), as well as the regulations implementing FOIA.

       60. Plaintiff is entitled to receive all responsive non-exempt records from

Defendants forthwith.




                                            15
          Case 1:21-cv-01217 Document 1 Filed 05/04/21 Page 16 of 16




                              PRAYER FOR RELIEF

   Plaintiff respectfully requests that the Court:

   A. Order Defendants to conduct searches immediately for any and all records

responsive to Plaintiff’s FOIA requests and demonstrate that they employed search

methods reasonably likely to lead to the discovery of responsive records.

   B. Order Defendants to produce, by dates certain, any and all non-exempt records

responsive to Plaintiff’s FOIA requests, and Vaughn indices of any responsive records

withheld under claim of exemption;

   C. Enjoin Defendants from continuing to withhold any and all non-exempt records

responsive to Plaintiff’s FOIA requests;

   D. Grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably

incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

   E. Grant Plaintiff such other relief as the Court deems just and proper.

                                 Respectfully submitted,

                                 /s/ Gene C. Schaerr

                                  GENE C. SCHAERR (D.C. Bar No. 416638)
                                     Counsel of Record
                                  SCOTT GOODWIN*
                                  SCHAERR | JAFFE LLP
                                  1717 K Street NW, Suite 900
                                  Washington, DC 20006
                                  (202) 787-1060
                                  gschaerr@schaerr-jaffe.com
                                  Counsel for Plaintiff PPSA, Inc.

*Application pending for admission to the D.C. Bar. Practicing under the supervision
of D.C. bar members pursuant to Rule 49(c)(8).



                                           16
